UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 9, 2008 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 900 Sandhill Road, Reno, Nevada (Address of principal executive offices) 89521 (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (c) On June 9, 2008, GameTech International, Inc. (the “Company”) announced the appointment of Marcia Martin as Chief Financial Officer of the Company, effective June 10, 2007. Ms. Martin will also hold the position of Corporate ofTreasurer. Pursuant to the terms of her offer letter, Ms.Martin will receive an annual salary of $200,000 and will be eligible to participate in the Company’s Executive Team Bonus Plan. In addition, subject to board approval, Ms.Martin will receive a stock option grant to purchase 50,000 shares of Company common stock which will vest 50% after two and 50% after four years. The offer letter and press release are attached hereto as Exhibits 10.1 and 99.1, respectively, and are incorporated by reference herein. The descriptions of the offer letter and press release are qualified in their entirety by reference to such Exhibits. Actual signatures to the offer letter have been redacted for security purposes. Prior to joining the Company, Ms.Martin, most recently served as President, Western Division and Corporate CFO with the Holder Hospitality Group. Holder Hospitality Group owns 13 northern Nevada casinos and a slot route and has approximately 1,500 employees. Ms.Martin had been with the Holder Hospitality Group since 2005 initially holding the position of Chief Financial Officer. From 2001 to 2005, Ms.Martin served as the Director of Finance forHarrah's
